              Case 18-17662-LMI        Doc 135    Filed 04/06/20    Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 www.flsb.uscourts.gov

In re: Diane Dixon                                       Case No. 18-17662-LMI
                                                         Chapter 13

                Debtor            /

                               CERTIFICATE OF SERVICE

       Debtor certifies that a copy of the Debtor’s Motion to Modify Plan [DE 133] and Notice of

Hearing [DE 134] were sent via CM/ECF on April 6, 2020, to:


       Stefan Beuge, Esq. on behalf of Creditor Bank of America, N.A
       flsd.bankruptcy@phelanhallinan.com, Stefan.Beuge@phelanhallinan.com

       Carla A Jones on behalf of Creditor Le Jeune Gardens Homeowners Association, Inc.
       carla@cjlawoffices.com, service@cjlawoffices.com

       Alexandra R Kalman on behalf of Creditor Bank of America, N.A/Carrington Mortgage
       Services, LLC.
       akalman@lenderlegal.com, dokraska@lenderlegal.com

       Nancy K. Neidich
       e2c8f01@ch13miami.com, ecf2@ch13miami.com

       Office of the US Trustee
       USTPRegion21.MM.ECF@usdoj.gov

       Served by First Class Mail on April 6, 2020:

       Westlake Financial Services
       c/o Marvin Stanton, Registered Agent
       2820 Townsgate Rd, #204
       Westlake Village, CA 91361

       Westlake Financial Services
       c/o Corporate Creations Network Inc., Registered Agent
       11380 Prosperity Farms Rd. #221E
       Palm Beach Gardens, FL 33410

       Westlake Financial Services
       c/o Ian Anderson, MGR
       4751 Wilshire Blvd, Suite 100
       Los Angeles, CA 90010
             Case 18-17662-LMI         Doc 135    Filed 04/06/20   Page 2 of 2

      In re: Diane Dixon
      Page 2
      ------------------

      Valerie Smith on behalf of Synchrony Bank
      PRA Receivables Management, LLC
      c/o Valerie Smith
      PO Box 41021
      Norfolk, VA 23541

      AT&T Corp by American InfoSource as agent
      4515 N Santa Fe Avenue
      Oklahoma City, OK 73118

      Portfolio Recovery Associates, LLC
      PO Box 41067
      Norfolk, VA 23541

      Capital One, N.A.
      c/o Becket and Lee LLP
      PO Box 3001
      Malvern, PA 19355-0701

      Bank of America, N.A.
      c/o Prober & Raphael, a Law Corporation
      20750 Ventura Boulevard, Suite 100
      Woodland Hills, California 91364

      Bank of America, N.A.
      c/o Carrington Mortgage Services, LLC
      1600 South Douglass Road
      Anaheim, CA 92806

DATED: April 6, 2020              Respectfully submitted,


                                  LEGAL SERVICES OF GREATER MIAMI, INC.

                                  By      /s/ Carolina A. Lombardi
                                       Carolina A. Lombardi
                                       Florida Bar No. 249170
                                       Attorney for Debtor
                                       4343 W. Flagler Street, Suite 100
                                       Miami, FL 33134
                                       Tel & Fax: (305) 438-2427
                                       Primary Email: Clombardi@legalservicesmiami.org
                                       Secondary Email: SFreire@legalservicesmiami.org



                                              2
